DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                          WEDDY LUXAMA,
                             Appellee.

                              No. 4D16-0391

                         [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwell, Judge; L.T. Case No. 10-16814 CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellant.

  Michael D. Gelety, Ft. Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.